NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3733-17T2

LAKEVIEW LOAN
SERVICING, LLC,

           Plaintiff-Respondent,

v.

ERWIN L. HILTON
and DHRUWA HILTON,

            Defendants-Appellants.


                    Submitted March 27, 2019 – Decided May 9, 2019

                    Before Judges Koblitz and Currier.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Union County, Docket No. F-
                    049107-14.

                    Erwin L. Hilton and Dhruwa Hilton, appellants pro se.

                    Mc Cabe Weisberg & Conway, LLC, attorneys for
                    respondent (James A. French, of counsel and on the
                    brief).

PER CURIAM
      In this residential foreclosure action, defendants Erwin L. Hilton and

Dhruwa Hilton appeal from the March 2, 2018 order denying their motion to

vacate the sheriff's sale of their property.     After a review of defendants'

contentions in light of the record and applicable legal principles, we affirm.

      In 2013, defendants executed a note to Discover Home Loans, Inc.

(Discover), which was secured by a mortgage to Mortgage Electronic

Registration Systems, Inc. (MERS) on defendants' residential property. In 2014,

MERS assigned the mortgage to Sun West Mortgage Company, Inc. (Sun West),

which in turned assigned the mortgage to plaintiff Lakeview Loan Servicing,

LLC in 2015.

      Defendants defaulted on the note and mortgage in May 2014. Sun West

filed a complaint for foreclosure in November 2014. After defendants failed to

file a responsive pleading, default was entered in February 2015. In January

2016, the trial court permitted Lakeview to substitute in as plaintiff.

      Plaintiff's uncontested final judgment motion was granted in December

2016, and the court issued a writ of execution directing the sale of the property.

Plaintiff purchased the property at the sheriff's sale in February 2018.

Thereafter, defendants moved to vacate the sale, alleging the sale price was

inadequate and plaintiff lacked standing to bring the property to a sheriff's sale.


                                                                           A-3733-17T2
                                        2
      In an oral decision and accompanying order of March 2, 2018, the judge

denied defendants' motion, finding plaintiff had standing to bring the foreclosure

action and the sale was properly conducted.

      On appeal, defendants contend: 1) the mortgage was not properly

recorded; 2) the trial court did not have in personam jurisdiction over

defendants; 3) plaintiff's counsel violated the Rules of Professional Conduct by

not correcting the trial judge after he misspoke during a hearing; 4) defendan ts

were fraudulently induced into executing the mortgage; 5) plaintiff lacked

standing to bring the foreclosure action as their assignment did not predate the

complaint; 6) defendants did not receive proper notice of the sheriff's sale; and

7) the sheriff's sale was unconstitutional because it was a government taking that

did not provide defendants with just compensation. We are unpersuaded by

these arguments.

      We will set aside the denial of a motion to vacate a sheriff's sale only when

a clear abuse of discretion by the trial court has been shown. R. 4:65–5; U.S. v.

Scurry, 193 N.J. 492, 503 (2008). We will not substitute our judgment or

discretion for that of the trial court, unless the trial court has made a decision

"without a rational explanation, inexplicably departed from established policies,




                                                                           A-3733-17T2
                                        3
or rested on an impermissible basis." Scurry, 193 N.J. at 504 (quoting Flagg v.

Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

      It is well-established that in order to have standing in a foreclosure action,

the "party seeking to foreclose a mortgage must own or control the underlying

debt." Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 597 (App. Div.

2011) (quoting Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 327–28 (Ch.

Div. 2010)). Standing is conferred by "either possession of the note or an

assignment of the mortgage that predated the original complaint." Deutsche

Bank Tr. Co. Ams. v. Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012) (citing

Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216, 225 (App.

Div. 2011)).

      Here, we are satisfied plaintiff established a prima facie case for

foreclosure. Sun West clearly demonstrated its standing to foreclose on the

property because the assignment of the mortgage from MERS to Sun West

predated the filing of the foreclosure complaint. Upon that assignment, and

underlying transfer of possession, Sun West became the holder of the

instrument.

      The substitution of Lakeview as plaintiff under Rule 4:34-3 did not nullify

its standing to pursue the foreclosure action. See R. 4:34-3 ("In case of any


                                                                            A-3733-17T2
                                         4
transfer of interest, the action may be continued by . . . the person to whom the

interest is transferred."). Defendants have not demonstrated a clear abuse of

discretion by the trial court in its determination to deny the motion to vacate the

sheriff's sale.

      Defendants' remaining arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3733-17T2
                                        5